FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 2, 2022

                                     No. 04-21-00330-CR

                                     Jack Andrew SMITH,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR10392
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER
        Appellant’s brief was due on February 24, 2022. On February 28, appellant filed a
motion requesting a three day extension of time until March 1, 2022 to file his brief. On March
1, 2022, appellant filed his brief. After consideration, we grant the motion and deem appellant’s
brief timely filed. Appellee’s brief is now due by March 31, 2022.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court